USCA11 Case: 20-10333    Date Filed: 09/27/2021   Page: 1 of 7



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10333
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 6:19-cr-00008-GAP-GJK-1



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,


                                 versus


ANDRES FERNANDEZ,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                          (September 27, 2021)

Before ROSENBAUM, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10333       Date Filed: 09/27/2021    Page: 2 of 7



     Andres Fernandez appeals the substantive reasonableness of his 120-month

prison sentence, an upward variance from the guideline range of 78 to 97 months,

for 12 counts of wire fraud. Fernandez argues that the district court should not

have imposed an upward variance without the government requesting a variance.

He also argues that the district court imposed his sentence based on its opinion that

punishments for white-collar crimes are too low compared to other offenses.

Finally, Fernandez argues the district court placed substantial weight on the

testimony of four witnesses at his sentencing hearing that were not “victims.”

      We review a sentence for substantive unreasonableness under an abuse-of-

discretion standard. United States v. Pugh, 515 F.3d 1179, 1191-92 (11th Cir.

2008); see also Gall v. United States, 552 U.S. 38, 51 (2007) (holding that district

courts that impose variances are reviewed under a deferential abuse-of-discretion

standard). On appeal, the party challenging the sentence bears the burden of

establishing that it is unreasonable based on the record and the factors in 18 U.S.C.

§ 3553(a). United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      In levying a sentence, the district court must impose a sentence that is

sufficient, but not greater than necessary, to conform to the factors in § 3553(a),

which include the seriousness of the offense, promotion of respect for the law,

punishment for the offense, deterrence of criminal conduct, and protection of the

public. United States v. Plate, 839 F.3d 950, 957 (11th Cir. 2016). Similarly, the


                                          2
          USCA11 Case: 20-10333       Date Filed: 09/27/2021    Page: 3 of 7



district court must consider “the nature and circumstances of the offense, the

history and characteristics of the defendant, the kinds of sentences available, the

applicable guidelines range, the pertinent policy statements of the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need to

provide restitution to the victim.” Id. District courts have considerable discretion

to apply these factors and impose sentences. Id.

      However, a court may abuse its discretion when it “(1) fails to afford

consideration to the relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error

of judgment in considering the proper factors.” Id. (quotation marks and emphasis

omitted). We may consider the extent of a variance imposed by a district court, but

we give the district court’s decision deference, inferring that the factors under

§ 3553(a) justify the variance. Gall, 552 U.S. at 51. The degree of variance from

the guidelines must be supported by sufficiently compelling justification. United

States v. Irey, 612 F.3d 1160, 1186 (11th Cir. 2010) (en banc). A major variance

requires a more significant justification for the variance than a minor variance. Id.

An upward variance is imposed based upon the application of the § 3553(a) factors

to an individual case. United States v. Overstreet, 713 F.3d 627, 637-38 (11th Cir.

2013).




                                          3
          USCA11 Case: 20-10333       Date Filed: 09/27/2021   Page: 4 of 7



      A sentence is unreasonable if it is based entirely on an impermissible factor

because it does not achieve the purposes of § 3553(a). Plate, 839 F.3d at 957. In

Plate, we vacated a sentence where the record showed that the district court gave

dispositive weight to the impermissible factor of the defendant’s inability to pay

restitution in deciding to impose an imprisonment sentence. Id. at 957-58.

Likewise, we vacated a defendant’s sentence where the record showed that the

district court imposed a sentence based on unfounded assumptions about the

defendant’s immigration status and the judge’s personal views of immigration

policy. United States v. Velasquez Velasquez, 524 F.3d 1248, 1253 (11th Cir.

2008).

      Here, the district court’s upward variance from the guideline range was not

substantively unreasonable because even though the government did not request an

upward variance, it was within the discretion of the district court to make an

individualized determination of the appropriate sentence considering the specific

facts of Fernandez’s case weighed against the § 3553(a) factors and the guideline

range. Plate, 839 F.3d at 957. Although Fernandez argues that a variance was not

warranted because he pled guilty, had no criminal history, and took responsibility

for his actions, the court had discretion in how to weigh the relevant factors and

adequately justified its decision to vary upwards based upon the seriousness of the




                                          4
          USCA11 Case: 20-10333        Date Filed: 09/27/2021      Page: 5 of 7



offense and the history and characteristics of Fernandez. Gall, 552 U.S. at 51;

Irey, 612 F.3d at 1186.

      Next, the district court did not consider an impermissible factor when it

noted its opinion that the guideline range for white-collar crimes was often too low

compared to the ranges for drug dealers. In context, this opinion by the court did

not play a role in its decision to vary upwards in Fernandez’s sentence. In fact, the

court emphasized that despite its opinion that the guideline ranges for white-collar

crimes are too low, it “rarely, rarely impose[s] a sentence above the high end of the

guidelines,” even in some cases that involved more money than here. The court

then expressed that the harm Fernandez caused to all his victims and other

investors was so severe that this rare circumstance warranted an upward variance

from the guidelines. The court explained that it considered the arguments of the

parties, the guideline range, the testimony of the witnesses at sentencing, and the

parties’ briefs to arrive at a sentence for Fernandez. At no point did the court claim

to base Fernandez’s sentence upon its opinion on the comparative severity of

punishment for white-collar crimes with other offenses. Thus, even if it were

improper for the court to reference this factor, there is no indication in the record

that this factor played any role in its sentencing of Fernandez.

      Finally, the district court did not consider an impermissible factor when it

allowed four unplanned witnesses to testify at his sentencing hearing that were not


                                           5
          USCA11 Case: 20-10333       Date Filed: 09/27/2021   Page: 6 of 7



confirmed “victims” pursuant to the FBI’s investigation. Notably, the parties

pointed out to the court that these witnesses were investors in Fernandez’s scheme

but were not confirmed to have suffered losses to be considered “victims.” And

Fernandez did not object to these witnesses testifying. In any event, these

unplanned witnesses gave testimony that was similar to the testimony from the

confirmed victims. They explained the mental, emotional, and financial trauma

they faced because of Fernandez’s crimes. They also made it clear that

Fernandez’s crimes were farther reaching than the initial FBI investigation could

prove since many investors paid Fernandez in cash, which was not traceable

through bank records, or they were the “lucky” investors who were roped into

Fernandez’s fraudulent scheme early enough to actually recover money back from

Fernandez as he perpetuated the fraud over the 23 months. Also, the record does

not reflect that the court specifically considered or gave weight to the testimony of

these unplanned witnesses while determining the sentence imposed upon

Fernandez. While the court gave weight to the nature and circumstances of the

offense in deciding to vary upward, the facts were undisputed, and several

confirmed victims had already testified as to the hardship that Fernandez’s offense

conduct caused them. There is no indication in the record that the cumulative

testimony of the unconfirmed victims had any impact on Fernandez’s sentence.




                                          6
         USCA11 Case: 20-10333       Date Filed: 09/27/2021   Page: 7 of 7



      In conclusion, the court did not abuse its discretion by imposing a sentence

with an upward variance from the guideline range.

      AFFIRMED.




                                         7